DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 10/23/2019.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phipps et al. (US 2018/0039756), in view of Perazzo et al. (US 2016/0001003).

CLAIM 1
Phipps teaches a method of monitoring and dispensing controlled substances (Phipps: abstract), the method comprising:
the machine connected with a network having an accessible patient information database (Phipps
receiving, by the machine from the network, an order for a specific patient having a specific patient record in the patient information database for a prescribed amount of one controlled substance of the plurality of controlled substances (Phipps: abstract; ¶¶ [0009]-[0012]; FIGS. 1-4);
dispensing only the prescribed amount of the one controlled substance to a container from a respective vessel of the separate vessels (Phipps: abstract; ¶¶ [0009]-[0010]; FIGS. 1-4);
permitting an authorized user to retrieve the container having the dispensed prescribed amount of the one controlled substance from the machine to fill the order (Phipps: abstract; ¶¶ [0009]-[0012]; FIGS. 1-4); and
repeating each of the steps when a new order 1s received by the machine from the network for any one of the plurality of controlled substances (Phipps: abstract; ¶¶ [0004], [0009]-[0012]; FIGS. 1-4).

Phipps does not appear to explicitly teach the following:
providing a machine containing a plurality of controlled substances, each of the plurality of controlled substances stored in the machine in separate vessels.

Perazzo, however, teaches the following:
providing a machine containing a plurality of controlled substances, each of the plurality of controlled substances stored in the machine in separate vessels (Perazzo: abstract; ¶¶ [0072]-[0075], [0105]-[0108], [0240]; FIGS. 1-27).


Perazzo, with the narcotic prescription medication dispenser, as taught by Phipps, with the motivation of facilitating and simplifying the prescription filling process (Perazzo: ¶¶ [0003]-[0014]).

CLAIM 2
Phipps does not appear to explicitly teach the method of claim 1, wherein the step of dispensing includes dispensing the prescribed amount of the one controlled substance into a syringe as the container.
Perazzo, however, teaches wherein the step of dispensing includes dispensing the prescribed amount of the one controlled substance into a syringe as the container (Perazzo: abstract; ¶¶ [0072]-[0075]; FIGS. 1-27).
The motivation to include the teachings of Perazzo with the teachings of Phipps is the same as that of claim 1 above and is incorporated herein.

CLAIM 3
Phipps does not appear to explicitly teach the method of claim 1, wherein the step of providing includes providing the machine having a control device with a processor and a memory, the control device configured to determine a current volume of the one controlled substance before the step of dispensing and to determine a new current volume of the one controlled substance after the step of dispensing, the new current volume becoming the current volume before a subsequent step of dispensing the one controlled substance.
Perazzo, however, teaches wherein the step of providing includes providing the machine having a control device with a processor and a memory, the control device configured to determine a current Perazzo: abstract; ¶¶ [0221]-[0222]; FIGS. 1-27).
The motivation to include the teachings of Perazzo with the teachings of Phipps is the same as that of claim 1 above and is incorporated herein.

CLAIM 4
Phipps does not appear to explicitly teach the method of claim 3, further comprising the steps of: storing a threshold refill level for a corresponding substance of the plurality of controlled substances for each respective vessel of the separate vessels; monitoring the new current volume of each of the separate vessels; comparing the new current volume of each respective vessel of the separate vessels to the respective threshold refill level for each corresponding substance of the plurality of controlled substances;
notifying an authorized user if the new current volume is less than the threshold refill level for any one vessel of the separate vessels; and prompting the notified authorized user to refill the one vessel with the corresponding substance.
Perazzo, however, teaches storing a threshold refill level for a corresponding substance of the plurality of controlled substances for each respective vessel of the separate vessels; monitoring the new current volume of each of the separate vessels; comparing the new current volume of each respective vessel of the separate vessels to the respective threshold refill level for each corresponding substance of the plurality of controlled substances; notifying an authorized user if the new current volume is less than the threshold refill level for any one vessel of the separate vessels; and prompting the notified authorized user to refill the one vessel with the corresponding substance (Perazzo: abstract; ¶¶ [0254]-[0260]; FIGS. 1-27).
Perazzo with the teachings of Phipps is the same as that of claim 1 above and is incorporated herein.

CLAIM 5
Phipps teaches the method of claim 1, further comprising the step of including an authorized user account for the authorized user, wherein the authorized user account is managed by an external server of the network (Phipps: abstract; ¶¶ [0002], [0009]-[0012]; FIGS. 1-4).

CLAIM 6
Phipps does not appear to explicitly teach the method of claim 1, wherein the step of dispensing further includes transferring the prescribed amount of the one controlled substance from the respective vessel to the container in a filling station of the dispensing unit.
Perazzo, however, teaches wherein the step of dispensing further includes transferring the prescribed amount of the one controlled substance from the respective vessel to the container in a filling station of the dispensing unit (Perazzo: abstract; ¶¶ [0221]-[0226]; FIGS. 1-27).
The motivation to include the teachings of Perazzo with the teachings of Phipps is the same as that of claim 1 above and is incorporated herein.

CLAIM 7
Phipps does not appear to explicitly teach the method of claim 6, wherein the filling station includes a plurality of pipettes, each arranged to cooperate with one of the separate vessels for transferring a corresponding one of the plurality of controlled substances.
Perazzo, however, teaches wherein the filling station includes a plurality of pipettes, each arranged to cooperate with one of the separate vessels for transferring a corresponding one of the plurality of controlled substances (Perazzo: abstract; ¶¶ [0221]-[0226]; FIGS. 1-27).
The motivation to include the teachings of Perazzo with the teachings of Phipps is the same as that of claim 1 above and is incorporated herein.

CLAIM 8
Phipps does not appear to explicitly teach the method of claim 1, further comprising the step of applying a label to the container, the label including patient information that at least identifies the specific patient.
Perazzo, however, teaches applying a label to the container, the label including patient information that at least identifies the specific patient (Perazzo: abstract; ¶¶ [0221]-[0226]; FIGS. 1-27).
The motivation to include the teachings of Perazzo with the teachings of Phipps is the same as that of claim 1 above and is incorporated herein.

CLAIM 9
Phipps does not appear to explicitly teach the method of claim 8, wherein the step of applying further includes the label having substance information that at least identifies the one controlled substance and the prescribed amount.
Perazzo, however, teaches wherein the step of applying further includes the label having substance information that at least identifies the one controlled substance and the prescribed amount (Perazzo: abstract; ¶¶ [0221]-[0226], [0344]; FIGS. 1-27).
The motivation to include the teachings of Perazzo with the teachings of Phipps is the same as that of claim 1 above and is incorporated herein.

CLAIM 10
Phipps does not appear to explicitly teach the method of claim 1, wherein each of the plurality of controlled substances is selected from a group consisting of Hydromorphone, Methadone, Meperidine, Oxycodone, Morphine, Fentanyl, and Codeine.
Perazzo, however, teaches wherein each of the plurality of controlled substances is selected from a group consisting of Hydromorphone, Methadone, Meperidine, Oxycodone, Morphine, Fentanyl, and Codeine (Perazzo: abstract; ¶¶ [0009]-[0012]; FIGS. 1-27).
The motivation to include the teachings of Perazzo with the teachings of Phipps is the same as that of claim 1 above and is incorporated herein.

CLAIM 11
Phipps does not appear to explicitly teach the method of claim 1, further comprising the steps of: sending a notification to the authorized user through the network or the machine when the order is received by the machine; and prompting the authorized user to remove the container having the prescribed amount of the one controlled substance from the machine.
Perazzo, however, teaches sending a notification to the authorized user through the network or the machine when the order is received by the machine; and prompting the authorized user to remove the container having the prescribed amount of the one controlled substance from the machine (Perazzo: abstract; ¶¶ [0163]-[0166], [0221]-[0226]; FIGS. 1-27).
The motivation to include the teachings of Perazzo with the teachings of Phipps is the same as that of claim 1 above and is incorporated herein.

CLAIM 12
Phipps teaches the method of claim 1, wherein the specific patient record includes patient identification information, prescribed controlled substance information, and dosage information for each prescribed controlled substance, and wherein the method further comprises: sending the patient identification information, prescribed controlled substance information, and dosage information of the specific patient record to the machine; and updating the dosage information for the specific patient record after the one controlled substance is dispensed (Phipps: abstract; ¶¶ [0009]-[0012]; FIGS. 1-4).

CLAIMS 13-20
Claims 13-20 repeat substantially the same limitations as those in claims 1-12. As such, claims 13-20 are rejected for substantially the same reasons given for claims 1-12 and are incorporated herein.

Relevant Non-Cited Prior Art
4.	The following discovered prior art was not cited in this rejection but may be relevant: 
Williams et al. (6036812) – Pill Dispensing System
Williams et al. (5597995) – Automated Medical Prescription Fulfillment System
Joplin (US 2017/0024541) – Methods And Systems For Automated Pharmaceutical Dispensing
Gerold et al. (US 2013/0151005) – Pill Dispensing System

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686